Citation Nr: 0928978	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-15 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for a right knee disability, diagnosed as patello-femoral 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1980 to August 
1980 and November 1992 to January 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO in 
Columbia, South Carolina, inter alia, continued a 10 percent 
rating for a right knee disability.  In May 2005, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in November 2005, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in New York, 
New York, which has certified the case for appellate review.  

In his substantive appeal, the Veteran requested a hearing 
before a Decision Review Officer at the RO.  However, in 
February 2009, the Veteran cancelled his hearing request.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The service-connected  right knee disability has been 
manifested by intermittent pain, occasional episodes of 
giving way and locking, full extension, flexion limited to no 
more than 120 degrees with pain, and some instability; 
moderate instability or arthritis of the knee has not 
objectively been shown.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes  5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for a right knee disability, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The April 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the January 2005 
letter.  A January 2009 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the January 2009 letter, and opportunity for the 
Veteran to respond, the March 2009 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board notes that the Veteran has not been provided 
specific notice regarding the assignment of effective dates.  
However, the absence of such notice is not shown to prejudice 
the Veteran.  Because the Board herein denies the claim for 
an increased rating for a right knee disability, no effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

As regards the requirements of Vazquez-Flores, the January 
2009 letter specifically asked the Veteran to provide 
evidence of the effect that any worsening of his right knee 
disability has on his employment and daily life and provided 
general notice of the criteria necessary for entitlement to 
an increased disability rating, along with providing the 
rating criteria for knee disabilities.  The March 2009 SSOC 
reflects readjudication of the claim after issuance of the 
January 2009 letter.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of February 2005 and March 
2009 VA examinations.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Historically, the Veteran was granted service connection for 
a right knee disability by rating action of September 1997; 
an initial rating of 10 percent was assigned under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
November 2004, the Veteran filed his current claim for an 
increased rating.

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate and 
30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).  The terms "slight," moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just" as contemplated by the requirements of the law.  
38 C.F.R. § 4.6 (2008).

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of a 
rating in excess of 10 percent for the Veteran's service-
connected right knee disability is not warranted.

During a February 2005 VA examination, the Veteran stated 
that his right knee disability causes non-radiating achy pain 
that increases to throbbing pain with prolonged walking or 
standing.  In addition, he stated that his knee occasionally 
gives way when he is climbing the stairs.  The Veteran also 
stated that that his condition does not interfere with his 
daily activities, and he denied any flare-ups or 
incapacitating pain.  The examiner noted that the Veteran's 
gait was normal and there was no edema or swelling.  There 
was moderate crepitus, popping, and cracking of the right 
knee.  Range of motion testing revealed flexion of the right 
knee to 130 degrees, with moderate limitation due to pain, 
and full extension, with minimal limitation due to pain.  The 
examiner reported that the Veteran had some medial-lateral 
instability of the right knee; however, he had no fatigue, 
weakness, or loss of range of motion as a result of 
repetition.

On examination in March 2009, the Veteran complained of 
intermittent symptomatology associated with his right knee 
disability including: pain, stiffness, swelling, giving way, 
and locking.  The Veteran denied any weakness, fatigue, or 
lack of endurance.  The examiner noted that there was no 
dislocation, recurrent sublaxation, swelling, ankylosis, 
edema, effusion, or abnormal movement.  Range of motion 
testing revealed flexion to 120 degrees, with pain at 120 
degrees, and full extension.  The examiner stated that pain 
increases with repetitive motion and there was some weakness 
and lack of endurance.  Muscle strength of the right 
quadriceps was 4 out of 5 and there was some tenderness at 
the right knee anteriorly.  The examiner found that stability 
and weight bearing were within the normal limits.  X-ray 
findings were within normal limits and there was no 
indication of arthritis.  The impression was right patello-
femoral syndrome.  The examiner stated that additional 
functional loss or impairment during flare-ups could not be 
expressed without resorting to mere speculation.

Collectively, the aforementioned findings provide no basis 
for assignment of any rating in excess of 10 percent under 
Diagnostic Code 5257. 

While the Board recognizes the Veteran's complaints of 
intermittent pain, stiffness, swelling, giving way, and 
locking (as reflected in the Veteran's March 2009 VA 
examination report), there have been no actual objective 
findings of moderate instability.  In this regard, there was 
no instability on VA examination in March 2009, and the 
physician noted that there was no fatigue, incoordination, 
abnormal movement, effusion, or edema.  While the February 
2005 VA examiner did note there was some instability, he 
stated that the Veteran ambulates with a steady gait and he 
is able to rise on his heels and toes and squat with minimal 
difficulty.  In addition, the Veteran did not report any 
weakness, fatigability, or lack of endurance at either VA 
examination.  The Board finds that the Veteran's right knee 
disability more closely resembles slight impairment; thus, 
there is no basis for assignment of a rating in excess of 10 
percent for the right knee under Diagnostic Code 5257.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 45 degrees warrants a 10 percent rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, limitation of extension of either leg to 10 degrees 
warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  For rating purposes, normal range of 
motion in a knee joint is from 0 degrees (extension) to 140 
degrees (flexion).  38 C.F.R. § 4.71a, Plate II .

In this regard, range of motion testing from February 2005 
revealed range of motion from 0 to 130 degrees with pain and 
range of motion testing from March 2009 revealed range of 
motion testing from 0 to 120 degrees with pain.  These 
results indicate that the Veteran's limitation of flexion and 
extension with pain is not compensable under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  The February 2005 
examiner noted that the Veteran has no increased muscle 
fatigue, weakness, or loss of range of motion as a result of 
repetition.  In addition, the March 2009 examiner indicated 
that there was no incoordination and that "additional 
function loss or impairment with repetitive motion from 
fatigue, weakness, and lack of endurance and/or 
incoordination during flare-ups cannot be expressed without 
resorting to mere speculation."  Significantly, the Veteran 
denies any weakness, fatigue, or lack of endurance.  Simply 
put, none of the medical evidence even suggests that right 
knee flexion is ever limited to 45 degrees or that extension 
is ever limited, even considering the effects of pain, 
repetition, flare-ups, etc.  Thus, there is no basis for an 
increased evaluation based on functional loss due to pain, 
weakness, excess fatigability, or incoordination.  

Considering the evidence of record in light of the above, the 
Board finds that no more than a 10 percent rating for a right 
knee disability is warranted.  

The Board also points out that the record presents no basis 
for assignment of separate ratings for arthritis and 
instability.  In this regard, the Board notes that the VA 
General Counsel has held that a veteran who has arthritis and 
instability in his knees may receive separate ratings under 
Diagnostic Codes 5003 and 5257; however, there are no 
findings or diagnoses of arthritis in the current case.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  

The Board further finds that no other diagnostic code 
provides a basis for assignment of a rating in excess of 10 
percent for the right knee.  Disabilities of the knee and leg 
are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 
5263; however, many of  these diagnostic codes are simply not 
applicable to the Veteran's service-connected right knee 
disability.  It is neither contended nor shown that the 
Veteran's service-connected right knee disability involves 
ankylosis, dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  As such, evaluation of the 
Veteran's right knee injury residuals under Diagnostic Code 
5256, 5258, 5259, 5262, or 5263, respectively, is not 
warranted.

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  As the 
Veteran has not asserted his entitlement to an extra-
schedular rating for his right knee disability, and such is 
not otherwise raised by the evidence of record, further 
discussion regarding extra-schedular rating is unnecessary.  
See Colayong v. West, 12 Vet. App. 524, 536 (1999).

For all the foregoing reasons, there is no basis for staged 
rating of the disability under consideration, pursuant to 
Hart, and the claim for an increased rating must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
a rating in excess of 10 percent for the Veteran's service- 
connected right knee disability, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

A rating in excess of 10 percent for a right knee disability, 
diagnosed as patello-femoral syndrome, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


